              Case 2:20-cv-00092-JLR Document 33 Filed 09/11/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         THE STANDARD FIRE                             CASE NO. C20-0092JLR-MLP
           INSURANCE COMPANY,
11                                                       ORDER OF REFERENCE
                                Plaintiff,
12                v.

13
           CAROLYN LANGE,
14
                                Defendant.
15
           Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court
16
     hereby refers to Magistrate Judge Michelle L. Peterson for preparation of a report and
17
     recommendation Plaintiff The Standard Fire Insurance Company’s (“Standard Fire”)
18
     pending motion for summary judgment. (See MSJ (Dkt. # 17).) Federal Rule of Civil
19
     Procedure 72(b) governs any further proceedings in this court after Magistrate Judge
20
     Michelle L. Peterson files a report and recommendation concerning the motion. See Fed.
21
     R. Civ. P. 72(b); Local Rules W.D. Wash. MJR 4(c).
22


     ORDER - 1
              Case 2:20-cv-00092-JLR Document 33 Filed 09/11/20 Page 2 of 2




 1          Accordingly, the court ORDERS that the above-entitled action is referred to

 2   Magistrate Judge Michelle L. Peterson for the specific purposes and motion described

 3   herein. The court further DIRECTS and EMPOWERS Magistrate Judge Michelle L.

 4   Peterson to conduct hearings and make further necessary orders consistent with 28 U.S.C.

 5   § 636, the local rules, and this order.

 6          Dated this 11th day of September, 2020.

 7

 8                                                    A
                                                      JAMES L. ROBART
 9
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
